Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-51787 ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. (Exact name of small business issuer as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 98-0522960 (IRS employer Identification No.) 6130 Elton Avenue, Las Vegas, Nevada, 89107 (Address of principal executive offices) 702-216-0470 (Issuers telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes ¨ No x As of June 30, 2007, 51,959,692 shares of the issuers Common Stock, $.001 par value per share, were outstanding. Transitional Small Business Disclosure Format Yes ¨ No x - 1 - ***** On October 5, 2006 the Company determined that a restatement of its financial statements for the year ended December 31, 2006 was necessary to eliminate the consolidation of Shenzhen Naiji Science and Technology Co. Ltd., to correct an error in recording the issuances of 3,000,000 shares of common stock and 5,000,000 shares of preferred stock, and to correct several errors in accounting. Please refer to our notes to financial statements number 3 in our amended 10KSB filed with the SEC on November 7, 2007 and also our notes to financial statements in our amended June 30, 2007 financial statements below. As a result of these errors, the quarter ended March 31 and June 30, 2007 are amended to reflect the elimination of errors carried forward into 2007 records. ***** - 2 - INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets - December 31, 2006 and June 30, 2007 (unaudited)  F1 5 Consolidated Statements of Operations - For the Three and Six Months Ended June, 2006 and 2007 (unaudited)  F2 6 Consolidated Statements of Cash Flows - For the Six Months Ended June 30, 2006 and 2007 (unaudited)  F3 7 Notes to Consolidated Financial Statements (unaudited)  F4 8 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits and Reports on Form 8-K 23 Signatures 25 - 3 - Item 1. FINANCIAL STATEMENTS ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. Consolidated Financial Statements JUNE 30, 2007 (Prepared Without Audit) RESTATED -F1- - 4 - ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. CONSOLIDATED BALANCE SHEETS RESTATED Six Months Year Ended Ended June December 31, ASSETS 30, 2007 Current Assets: (Unaudited) (Audited) Cash $ 2,792,030 $995,576 Accounts receivables 1,881,650 1,878,453 Other receivables 52,279 429,679 Advances to suppliers 214,422 223,426 Inventory Total current assets 6,897,644 5,353,815 Fixed Assets: Land use right 2,437,920 2,437,920 Production equipment 164,507 161,682 Office equipment 96,069 85,061 Vehicles 304,277 304,277 Construction in progress 6,293,446 4,702,244 Less accumulated depreciation Net fixed assets 5,933,571 4,380,855 Other Assets: Collateral deposit 174,816 255,955 Deposits Total other assets Total Assets $ 13,216,777 $ LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities: Notes payable $ 582,720 $827,600 Accounts payable 1,871,490 1,987,722 Advances from customers 472,290 706,004 Accrued liabilities 123,167 155,711 Other liabilities 150,853 151,195 Shareholder advances - Total current liabilities 3,852,404 3,828,232 Stockholders Equity: Common stock: authorized 150,000,000 shares of $0.001 par value; issued and outstanding 51,959,692 and 51,000,000, respectively 51,960 51,000 Preferred stock: authorized 5,000,000 shares of $0.001 par value; issued and outstanding 5,000,000 shares 5,000 5,000 Paid in capital - Stock options 1,908,333 - Capital in excess of par value 7,932,157 5,315,773 Retained Earnings (Deficit) (853,285) 748,510 Earnings appropriated for statutory reserves 183,749 183,749 Accumulated other comprehensive income Total Stockholders equity Total Liabilities and Stockholders Equity $ 13,216,777 The accompanying notes are an integral part of these financial statements. -F1- - 5 - ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Six Month Periods Ended June 30, 2007 and 2006 (Prepared Without Audit) RESTATED Six Months Ended June 30, Three Months Ended June 30, Revenue $ 4,647,195 $ 3,140,055 $ 2,707,712 $ 1,733,531 Cost of Sales 3,881,347 2,674,281 2,273,932 1,551,024 Gross Profit 765,848 465,774 433,780 182,507 Expenses: Stock Options Issued for Services 1,908,333 - 1,908,333 - Selling and Administrative Expenses 459,320 384,401 303,638 223,089 2,367,653 384,401 2,211,971 223,089 Operating Income (Loss) (1,601,805) 81,373 (1,778,191) (40,582) Other Income (Expense) 10 27,135 1,918 40,764 Income (Loss) Before Income Taxes (1,601,795) 108,508 (1,776,273) 182 Provision for Income Taxes: Current Provision - (28,303) - (13,374) Net Income (Loss) for the Period (1,601,795) 80,205 (1,776,273) (13,192) Other Comprehensive Income - 131,128 12,237 60,594 9,160 Total Comprehensive Income (Loss) $ (1,470,667) $ 92,442 $ (1,715,679) $ (4,032) Income (Loss) Per Common Share - Basic and Diluted ($0.03) $0.00 ($0.03) ($0.00) The accompanying notes are an integral part of these financial statements. -F2- - 6 - ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2007 and 2006 (Prepared Without Audit) RESTATED CASH FLOWS FROM OPERATIONS: Net income (loss) $(1,601,795) $ 80,205 Charges not requiring the outlay of cash: Depreciation and amortization 38,485 38,576 Issuance of stock options 1,908,333 - Changes in assets and liabilities: Increase in accounts receivable (3,197) (43,096) Decrease (increase) in other receivables 377,399 (153,917) Decrease (increase) in advances to suppliers 9,004 (52,424) Increase in inventory (130,583) (466,096) Increase in deposits (63,775) - Increase (decrease) in accounts payable (116,229) 166,786 Decrease in advances from customers (233,714) (309,634) Decrease in other payable (342) (15,349) Decrease in accrued liabilities (32,544) (73,832) Decrease in deferred taxes - 22,837 Net Cash Provided (Consumed) By Operating Activities (805,944) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of fixed assets (13,833) (21,709) Increase in construction in progress (1,577,369) - Deposit on land - Net Cash Consumed By Investing Activities ( ) ( ) CASH FLOWS FROM FINANCING ACTIVITIES: Advances from shareholder 651,884 2,596,147 Proceeds from sale of common shares 2,617,343 - Funds set aside for collateral account 81,139 - Repayment under bank credit facility - Net Cash Provided By Financing Activities Comprehensive income  Foreign exchange gain 131,128 12,237 Net change in cash 1,796,454 414,099 Cash balance, beginning of period 995,576 283,601 Cash balance, end of period $ $ 697,700 The accompanying notes are an integral part of these financial statements. -F3- - 7 - ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) RESTATED 1. BASIS OF PRESENTATION The unaudited interim financial statements of Asia Electrical Power International Group Inc. (the Company) as of June 30, 2007 and for the three and six month periods ended June 30, 2007 and 2006, have been prepared in accordance with generally accepted accounting principles. In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for such periods. The results of operations for the quarter ended June 30, 2007 are not necessarily indicative of the results to be expected for the full fiscal year ending December 31, 2007. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements of the Company for the year ended December 31, 2006. 2. RESTATEMENTS On October 5, 2007, the Company determined that a restatement of its financial statements for the period ended June 30, 2007 was necessary to eliminate the consolidation of Shenzhen Naiji Science and Technical Co. Ltd., to correct an error in recording the issuance of 3,000,000 shares of common stock and 5,000,000 shares of preferred stock, and to correct several errors in accounting. The effect of these restatements on the Companys previously issued June 30, 2007 financial statements is detailed below: Statement of Income and Comprehensive Income, Six Months Ended June 30, 2007 Previously Increase As Reported (Decrease) Restated Cost of Sales $ 3,799,935 $ )(A) $ 3,881,347 Gross Profit 847,260 (81,412) 765,848 Expenses: Selling and Administrative Expenses 579,266 119,946 (A) 459,320 Total Expenses 119,946 Operating Loss (1,640,339) 38,534 (1,601,805) Other Income (Expenses): Other Income 9,650 (9,640)(B) 10 Other Expense (7,883) (B) - Loss Before Income Taxes (1,638,572) 36,777 (1,601,795) Net Loss For The Period (1,638,572) 36,777 (1,601,795) Other Comprehensive Income - Foreign Currency Translation Adjustments 159,391 (28,263) (F) 131,128 Total Comprehensive Loss $ (1,479 ) $ 8 $ (1, ) Loss Per Common Share Basic and Diluted $(.03) $ - $(.03) Weighted Average Number of Common Shares Outstanding 51,159,949 266,581 (G) 51,426,530 -F4- - 8 - ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) RESTATED 2. RESTATEMENTS (CONTINUED) Statement of Income and Comprehensive Income, Three Months Ended June 30, 2007 Previously Increase As Reported (Decrease) Restated Cost of Sales $ 2,219,610 $ (A) $ 2,273,932 Gross Profit 488,102 (54,322) 433,780 Expenses: Selling and Administrative Expenses 291,925 (A) 303,638 Total Expenses Operating Loss (1,712,156) (66,035) (1,778,191) Other Income (Expense): Other Income 2,819 (901)(B) 1,918 Other Expense (384) 384 (B) - Loss Before Income Taxes (1,709,721) Net Loss For The Period (1,709,721) (66,552) (1,776,273) Other Comprehensive Income - Foreign Currency Translation Adjustments 116,889 (F) 60,594 Total Comprehensive Loss $( ) $ ) $( ) Loss Per Common Share Basic and Diluted $(.03) $ - $(.03) Weighted Average Number of Common Shares Outstanding 51,319,898 639,795 (G) 51,959,693 -F5- - 9 - ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) RESTATED 2. RESTATEMENTS (CONTINUED) Statement of Cash Flows, Six Months Ended June 30, 2007 Previously Increase As Reported (Decrease) Restated Cash Flows From Operations: Net Loss $(1,638,572) $ $(1,601,795) Depreciation and amortization 41,706 (3,221) 38,485 Increase (decrease) in accounts receivable 19,227 (22,424) (3,197) Decrease (increase) in other receivables (50,665) 428,064 (J) 377,399 Increase (decrease) in advances to suppliers (1,174,637) 1,183,641 (H) 9,004 Increase in deposits - (63,775)(J) (63,775) Decrease in accounts payable (361,109) 244,880 (K) (116,229) Decrease in other payables (3,018) 2,676 (342) Decrease in accrued liabilities (33,240) 696 (32,544) Net Cash Provided (Consumed) by Operating Activities ) 151,042 Cash Flows From Investing Activities: Purchases of fixed assets (19,927) 6,094 (13,833) Increase in construction in progress (404,303) (1,173,066) (H) (1,577,369) Net Cash Consumed by Investing Activities ( ) ( ) Cash Flows From Financing Activities: Advances from shareholder 195,424 456,460 (Q) 651,884 Return of funds set aside in collateral account - 81,139 (P) 81,139 Repayment under bank credit facility - (244,880) (K) (244,880) Net Cash Provided by Financing Activities Effect on cash of foreign exchange conversion (F) Net change in cash 891,657 904,797 1,796,454 Cash balance, beginning of period (Q) Cash balance, end of period $ $ ) $ -F6- - 10 - ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) RESTATED 2. RESTATEMENTS (CONTINUED) Balance Sheet, as of June 30, 2007 Previously Increase As Reported (Decrease) Restated ASSETS: Current Assets: Cash $ 2,979,423 $ (187,393)(P)(Q) $ 2,792,030 Accounts receivable 1,859,226 22,424 1,881,650 Other receivables 202,112 (149,833)(J) 52,279 Advances to suppliers 2,918,175 ( )(H) 214,422 Total current assets ( ) Fixed Assets: Land use right 1,355,566 1,082,354 (H) 2,437,920 Production equipment 164,308 199 164,507 Office equipment 96,216 (147)(Q) 96,069 Vehicles 310,423 (6,146)(Q) 304,277 Construction in progress (H) Total fixed assets 3,522,592 2,770,854 6,293,446 Less, accumulated depreciation (R) Net fixed assets Other Assets: Rental deposit 27,456 (27,456)(J) - Collateral deposit - 174,816 (P) 174,816 Deposits - 210,746 (J) 210,746 Deferred taxes receivable (E) - Total other assets Total Assets $ $ $ LIABILITIES Current Liabilities: Notes payable $- $582,720 (K) $ 582,720 Accounts payable 2,454,210 (582,720)(K) 1,871,490 Accrued liabilities 84,436 38,731 (L) 123,167 Other liabilities 39,206 111,647 (M) 150,853 Shareholder advances 195,424 (Q) 651,884 Total current liabilities Minority Interest )(D) - Stockholders Equity: Capital in excess of par value 8,062,643 (130,486)(N) 7,932,157 Retained deficit (845,668) (7,617)(C) (853,285) Earnings appropriated for statutory reserves 190,025 (6,275)(C) 183,750 Accumulated other comprehensive income 198,572 (62,114)(F) 136,458 Total stockholders equity ) Total Liabilities and Stockholders equity $ $ $ -F7- - 11 - ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) RESTATED 2. RESTATEMENTS (CONTINUED) (A) Primarily the result of a reclassification of delivery expense, previously classified as Selling and Administrative Expense. (B) Primarily the result of a reclassification between interest income and interest expenses. (C) Results from changes in the Statements of Income of 2006 and the six month period ended June 30, 2007. (D) Shenzhen Naiji Science and Technology Co. Ltd. had erroneously been consolidated with the Company. As a result, this account was created. That company is now not consolidated. (E) The accrual of the deferred tax asset was based on the assumption that the Company would be able to use several tax benefits carried forward from previous years. The Company has been granted exemption from income taxes for the years 2006 and 2007 and 50% exemption for 2008, 2009, and 2010. The likelihood that these potential benefits will be used within the prescribed carryforward period has, thus, been substantially reduced. A valuation reserve has been created to offset the deferred tax accrual. (F) The change in the composition of the account balances on the balance sheet resulted in changes in the translated balances. (G) CorrCorrection of a calculation error. (H) A $1,520,000 deposit with the prime contractor of the construction project was previously included in advances to suppliers. Since this deposit was approximately the same proportion of the total expected cost to this contractor as the portion of the project that had been completed at June 30, 2007, this deposit has been reclassified to construction in progress. Partially offsetting this increase in construction in progress is a $1,065,000 transfer to land use rights which previously was included in construction in progress. (J) A rent deposit has been reclassified from other accounts receivable. (K) Notes due on a bank credit facility have been reclassified from accounts payable. (L) A $39,000 refund of 2005 income taxes must be returned. (M) A $109,000 balance due to the former holders of the land use right is in dispute and had not previously been recorded; it has now been recorded. (N) The issuance during 2006 of 3,000,000 shares of common stock and 5,000,000 shares of preferred stock was compensated with $4,750,000. Most of this compensation was cancellation of amounts due shareholders. This transaction was previously incorrectly reported. (O) Shenzhen Naiji Science and Technology Co. Ltd. was previously deemed erroneously to be a VIE and was consolidated with Company financial statements. That treatment has been corrected and it is now not consolidated. (P) This deposit has been reclassified from cash to a separate account. (Q) The accounts of Shenzhen Naiji Science and Technology Co. Ltd. are no longer included in these consolidated amounts, causing these balances to change. -F8- - 12 - ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) RESTATED (R) The cost of the land use right, which has a 50 year life, was not previously amortized. This amortization was been capitalized during 2006 and 2007 as part of the construction project. When construction is complete, future amortization will be charged to expense. 3. SHAREHOLDER ADVANCES To assist with financing an expansion of Company facilities, the president of the Company advanced $651,884 during the six months ended June 30, 2007. This advance is due on demand and bears interest of 6% per annum. 4. INCOME TAXES The Company was granted an exemption from income taxes during the June 2007 period. Such exemptions are available to Chinese enterprises located in identified economic zones. This exemption is for a period which will end in 2008. 5. STOCK OPTIONS On April 24, 2007, the Board of Directors adopted a stock option plan, entitled 2007 Stock Option Plan, under which options to purchase up to 5,000,000 shares of common stock may be granted to officers, employees, and consultants. During the quarter ended June 30, 2007 options to purchase 5,000,000 shares were granted at exercise prices of $3 per share. The value of the options, determined by a Black Sholes valuation model, were $ 1,908,333. This value has been charged to expense during this quarter. 6. COMMON STOCK On June 1, 2007 the Company sold 872,447 shares of its common stock in a private transaction, which yielded proceeds of 2,617,343. An additional 87,246 shares were issued as a finders fee. 7. SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION The Company did not make any cash payments of interest during the three month and six month periods of 2007 and 2006. Cash payments of income taxes were made only in the six month period of 2006, in the amount of $13,597. There were no non cash investing transactions during any of the periods reported. There were non cash financing transactions only in the 2007 three month and six month periods. Shares of common stock totaling 87,246 shares, were issued as a finders fee in connection with the sale of 872,447 shares of Company common stock. -F9- - 13 - Item 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 (the "Exchange Act"). We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including, among other things: · general economic and business conditions, both nationally and in our markets, · our expectations and estimates concerning future financial performance, financing plans and the impact of competition, · our ability to implement our growth strategy, · anticipated trends in our business, · advances in technologies, and · other risk factors set forth herein. In addition, in this report, we use words such as "anticipates," "believes," "plans," "expects," "future," "intends," and similar expressions to identify forward-looking statements. Asia Electrical Power International Group Inc. (AEPI or the Company) undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this prospectus. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this prospectus may not occur and actual results could differ materially from those anticipated or implied in the forward-looking statements. History Asia Electrical Power International Group Inc. (AEPI or the Company) was incorporated in the State of Nevada on August 30, 2002 as  Berita International Corporation , for the purpose of producing high and mid-voltage electrical switchgears in PRC. On December 24, 2003, we changed our name to  Keiji International Group Inc.  and on September 30, 2004 we changed our name to  Asia Electrical Power International Group Inc. . On January 23, 2003, we entered into an Asset and Share Exchange Agreement (the Agreement") with Shenzhen Naiji Electrical Equipment Co., Ltd. ("Naiji"), a PRC Corporation whereby we acquired all the issued and outstanding stock of Naiji for consideration of 24,000,000 shares of our common stock. Naiji has produced high and mid-voltage electrical switchgears since its inception in 1997. We design, manufacture and market electrical power systems designed to monitor and control the flow of electrical energy and to provide protection to motors, transformers and other electrically powered equipment. Granting of Stock Options On April 24, 2007, the Board of Directors of the Company approved the granting of options to purchase a total of 5,000,000 shares of common stock as described in the 2007 Stock Option Plan (the 2007 Plan) to directors, officers, employees and consultants of the Company. The following is intended as a brief description of the 2007 Plan and is qualified in its entirety by the full text of the 2007 Plan which is attached as Exhibit 99.1. Administration: The 2007 Plan will be administered by the Board of Directors. The Board of Directors may appoint a committee of the Board of Directors (the  Committee ) comprised of two or more of directors, each of whom will be a  Non-Employee Director  within the meaning of Rule 16b-3 under the Securities Exchange Act of 1934 , as amended, and an  Outside Director  within the meaning of Section 162(m) of the Internal Revenue Code, to administer the 2007 Plan. Subject to the terms of the 2007 Plan, the Board of Directors or the Committee may determine and designate those employees, directors and consultants to whom options should be granted and the nature and terms of the options to be granted. - 14 - Eligibility: All of our employees, including our executive officers and directors who are also employees, are eligible to participate in the 2007 Plan. Directors who are not employees, as well as our consultants and advisers, are eligible to receive options under the 2007 Plan, except that such persons may only receive non-qualified options. Additionally, non U.S. residents who receive option grants may also only receive non-qualified options. Exercise of Stock Options: The exercise price per share for each option granted under the 2007 Plan shall be determined by the Board of Directors or the Committee. The price is payable in cash. Subject to earlier termination upon termination of employment and the incentive stock option limitations as provided in the 2007 Plan, each option shall expire on the date specified by the Board of Directors or the Committee, which shall be no later than two years from the date of grant. The options will either be fully exercisable on the date of grant or shall be exercisable thereafter in such installments as the Board of Directors or Committee may specify. Upon termination of employment or other service of an option holder, an option may only be exercised for a period of three months or, in the case of termination due to disability or death, a period of 12 months. Transferability: Options granted under the 2007 Plan may not be transferred except by will or the laws of the descent and distribution and, during his or her lifetime, options may be exercised only by the optionee. Certain Adjustments: In the event of any change in the number or kind of our outstanding common shares by reason of a stock dividend, stock split, recapitalization, combination, subdivision, rights issuance or other similar corporate change, the Committee of the Board shall make such adjustment in the number of common shares that may be issued under the 2007 Plan, and the number of common shares subject to, and the exercise price of, each then-outstanding option, as it, in its sole discretion, deems appropriate. Amendments or Discontinuance: The Board may amend or discontinue the 2007 Plan, provided that no amendment may, without an optionees consent, materially and adversely affect any rights under any option previously granted to the optionee under the 2007 Plan. Additionally, the approval of our shareholders is required for any amendment that would increase or decrease the number of common shares that may be issued under the 2007 Plan; or materially modify the requirements as to eligibility for participation in the 2007 Plan. New Directors During the quarter, on May 31, 2007, we appointed Mr. Allan Moore and Mr. Locksley Samuels as directors. Allan Moore age 72 is currently the President of AS Moore Consulting Ltd. (" ASMCL ") providing consultation services in areas of environmental audits, developing environmental management systems, and sourcing alternative fuels for cement and lime industries. Mr. Moore has been the President of ASMCL since its inception in 1999. Mr. Moore has received a Masters of Business Administration degree from Simon Fraser University of British Columbia, Canada in 1986, a Masters of Science degree from the University of Wisconsin in 1958, and a Bachelors of Science degree from the Philander Smith College of Arkansas in 1956. - 15 - Locksley Samuels age 55 is currently the President of Eurotrend Manufacturing Co., Ltd., (" Eurotrend ") providing services for design, manufacturing and installation of custom kitchen cabinetry. Mr. Samuels has been the President of Eurotrend since its inception in 1984. Mr. Samuels obtained his Bachelors of Applied Sciences degree in Chemical Engineering from the University of Waterloo in Ontario, Canada in 1975. Mr. Moore and Mr. Samuels do not have family relationships with any other director or executive officer of the Registrant, and neither have been a party to any transaction with the Registrant during the past fiscal year ended December 31, 2006. The Registrant currently does not have an employment agreement with either Mr. Moore or Mr. Samuels. Prior to being appointed directors of the Company, Mr. Moore and Mr. Samuels assisted the Company in performing market research in the Caribbean area. Both were granted 100,000 stock options each on April 24, 2007 for their efforts. Trends in the market We expect a high volume of new domestic business from electricity infrastructure investments as a result of the PRCs 11 th five year plan which will: Build new socialist rural areas, optimize and upgrade industrial structures, promote concordant development of regions, build a conservation-minded and environment-friendly society, further system reform and enhance opening-up, efficiently practice strategies to invigorate China through science and education and through human resource development, and give impetus to constructing a socialist harmonious society.  Source, www.China.org With new developments in rural areas, the PRC will be accepting bids to service such areas to establish electrical networks. We anticipate such new developments will increase our sales by 40% per year for fiscal 2007 and 2008 year ends and 30% by fiscal 2009 year end. A majority of our sales are generated through existing customer base by referrals however with these new developments, we expect a substantial amount of our sales to be generated by fulfilling PRC contract bids to service rural areas in 2007 though 2009. - 16 - Results of Operations For the Three and Six month Period ended June 30, 2007, compared to Three and Six month Period ended June 30, 2006. Revenues We generated revenues for the six months ended June 30, 2007, 2006 of $ 4,647,195 and $ 3,140,055, respectively. The increase was attributed to establishing additional branch offices and sales staff devoted solely to marketing of our products in various areas. For the three month periods ended June 30, 2007 and 2006, our revenues were $ 2,707,712 and $ 1,733,531, respectively. The increase of $ 974,181 was mainly as a result of a slow start in the 2006 year as a result of various businesses being closed for the Chinese New Year. We did not experience this lag in the 2007 period as many of customers/vendors opened their business earlier than usual. The increase was also attributed to establishing additional branch offices and sales staff devoted solely to marketing of our products in various areas. Cost of Sales Our cost of sales for the six month period ended June 30, 2007 and 2006 were $ 3,881,347 and $ 2,674,281 which yields 83% and 85% of revenues, respectively. Our cost of sales for the three month period ended June 30, 2007 and 2006 were $ 2,273,932 and $ 1,551,024 which yields 84% and 89% of revenues, respectively. Our cost of sales is typically 80% and 90% of revenues depending on whether we take advantage of purchase discounts granted on advances made to suppliers or make larger bulk purchases in which we receive a discounted bulk price. Selling and Administrative Expenses On April 24, 2007, the Board of Directors adopted a stock option plan, entitled 2007 Stock Option Plan, under which options to purchase up to 5,000,000 shares of common stock may be granted to officers, employees, and consultants. During the quarter ended June 30, 2007 options to purchase 5,000,000 shares were granted at prices of $3 per share. The value of the options, were determined by a Black Sholes valuation model, were $1,908,333. The vesting schedule for these options are 90% in year 1 and 10% in year 2. Our other selling and administrative expenses consist of the following for the three and six month period ended June 30, 2007 and 2006: For the Six Month Period Ended June 30, 2007 2006 Change % Change Salaries, benefits and dues 233,891 110,816 123,075 111% Office and utilities 46,684 40,179 6,504 16% Travel and promotion 84,021 46,726 37,295 80% Transportation 4,015 4,795 (780) -16% Depreciation 31,770 38,576 (6,806) -18% Occupancy 31,078 24,762 6,316 26% Marketing 5,371 13,232 (7,861) -59% Technical support & warranty 14,347 8,742 5,605 64% Research & Development (1,736) 69,652 (71,388) -102% Bad debt recoveries (20,788) - (20,788) -100% Other 30,668 26,920 3,748 14% Total expenses $ 459,320 $ 384,401 $ 74,919 25% - 17 - For the Three Month Period Ended June 30, 2007 2006 Change % Change Salaries, benefits and dues $93,278 $50,888 $42,390 83% Office and utilities 29,627 21,789 7,838 36% Travel and promotion 53,362 29,263 24,099 82% Transportation 2,013 2,725 (712) -26% Depreciation 15,831 22,753 (6,922) -30% Occupancy 15,622 12,919 2,703 21% Marketing (823) 551 (1,374) -250% Technical support & warranty 8,816 4,934 3,882 79% Provision for bad debts 76,203 69,652 6,551 9% Research & Development 1,286 (3,828) 5,114 -134% Other 8,424 11,443 (3,019) -26% Total expenses $303,638 $223,089 $80,549 33% Salaries increased as a result of bonuses paid to employees and also retaining additional staff in branch offices. Office and Utilities costs increased as a result of increased utility rates. Our Travel and Promotion costs were increased as a result of market research efforts, surveying north eastern and western markets. Promotion costs consist of functions held for current and prospective customers for the purpose of maintaining good client relations with current customers while providing an opportunity to generate interest by prospective customers. We hope to generate referrals through our existing customer base. Transportation expense consists of delivery to customers and travel to and from such locations for follow up and on call visits for technical support. Such costs are expected to increase as a result of the PRC imposing further taxes on fuel and new fees per transportation unit based on the vehicle weight. These fees were imposed to generate the funds for improvements of roads. Occupancy expense is not expected to fluctuate as monthly payments are predetermined as per our lease agreement and any deviation from such amounts are as a result of increases to maintenance or common area costs. Our office and manufacturing facilities are leased from July 31, 2004 until April 30, 2006 wherein a new lease was negotiated with our lease to expire April 30, 2009. Our occupancy cost per month increased by approximately 30% to reflect the change in the market conditions which have allowed occupancy costs in the area to increase. We expect our new facilities to be completed September 2007. The rental market for the facilities we currently occupy is expected to increase and we are currently examining sub letting opportunities. Marketing costs decreased as we are in the process of negotiating with various marketing agencies. These negotiations are expected to be finalized by the end of the 3rd quarter. Technical Support costs increased as a result of various on site visits initiated by management to ensure the customers satisfaction. Our Bad Debts decreased as a result of recovery of various accounts which were considered uncollectible as they were older than 3 years. Our Research & development costs are incurred upon review of technical support logs which determine which of our products require refinements based on customer reviews. Such costs were over accrued previously, resulting in a negative balance. Liquidity and Capital Resources As of June 30, 2007, we had a positive working capital of $ 3,045,240. Not including our plans for construction of new office facilities, over the next 12 months, we will require approximately $ 4,000,000 to sustain our working capital needs based on projected yearly sales of $ 10,500,000. - 18 - Sources of Capital: We expect our revenues generated to absorb these costs; however, if additional capital is needed, we will explore financing options such as shareholder loans. Shareholder loans are without stated terms of repayment with interest at the rate of 6% per annum. We will not be considering taking on any long-term or short-term debt from financial institutions in the next 12 months. Shareholders loans are granted from time to time as required to meet current working capital needs. We have no formal agreement that ensures that we will receive such loans. We may exhaust this source of funding at any time. In the past, we have normally been able to sustain our working capital needs that have surpassed the revenues from sales through shareholder loans. We expect this source of funding to continue; however, in the event shareholder loans are no longer granted to us, we may obtain long or short term financing. We have a credit facility with Shenzhen Business Bank under which we can borrow up to $2,300,000, with interest at the Basic Rate (a rate which is promulgated periodically by the China central bank - Peoples Bank of China). The facility will expire October 11, 2007. The principal balance on this facility at June 30, 2007 was $582,720. The facility is collateralized by the land use right and by a cash deposit with the bank equal to 30% of the outstanding balance, or $ 174,816 at June 30, 2007. We may also receive capital contributions from our shareholders. As of June 30, 2007, we received $ 651,884 in shareholder loans from Mr. Guo, our President. Plans for Expansion: Given sufficient funding, we expect to expand our operations throughout the region by establishing up to 20 more branch offices devoted to marketing efforts. Each branch office will have approximately 3-10 full time and part time employees. To sustain a new branch office for 12 months, we will require a total of $200,000 of which $164,000 will be allocated to salaries and $36,000 allocated to rent. The need for the $200,000 for expansion and funds required to complete new manufacturing facilities, as discussed below, is not included in the $4,000,000 we require to meet working capital needs. We will be occupying our current office space and manufacturing facilities leased until April 30, 2009 until we have constructed a new office building on land we leased for 50 years effective January 2006. The lease was financed through shareholder loans. No bank loans were taken out to fund this lease. We do not know of any trends, events or uncertainties that are likely to have a material impact on our short-term or long-term liquidity other than those factors discussed above. New Manufacturing Facilities Through June 30, 2007, we incurred construction costs in the amount of $ 3,290,673 for excavation and land leveling, surrounding roadwork, design & architectural fees and building construction costs relating to structural work. We estimate costs to complete the facilities to be an additional $ 2,816,250 for project management costs and $3,750,000 in costs to complete the interior of the facilities. Costs for new production equipment and office equipment will be approximately $ 1,830,000. We estimate the completion date to be September 2007. Funding for this project will be through shareholder loans and bank loans. Our new facilities will occupy 300,000 square feet with 158,000 square feet of new manufacturing facilities. New facilities will be approximately 5 times the size of existing facilities and as such will have the capabilities of meeting production requirements based on our projected levels of sales in the next 3 years. We will be occupying our office space at 28 th Building, Lishan Industrial Zone, Xinghai Road, Nanshan District, Shenzhen, until construction of our new facility is completed. - 19 - Cash Flows Operating Activities Net Cash provided by operating activities was $ 151,042 in 2007 compared to cash consumed in 2006 of $805,944; these are summarized as follows: Net income (loss) $ (1,601,795) $ 80,205 Issuance of stock options 1,908,333 - Increase in accounts receivable (3,197) (43,096) Decrease (increase) in advances to suppliers 9,004 (52,424) Increase in inventory (130,583) (466,096) Increase (decrease) in accounts payable (116,229) 166,786 Decrease in advances from customers (233,714) (309,634) Other 319,223 (181,685) Net Cash Consumed By Operating Activities $ 151,042 $ (805,944) We collected a majority of accounts which were older than 1 year. In anticipation of sales levels for the 2 nd quarter ended, we replenished our inventory levels to fulfill such orders. The advances to suppliers were incurred as a result of costs for construction of our new manufacturing facilities and these amounts decreased as contracts were completed and were transferred to construction in progress. During the quarter there was a decrease in advance payments by customers; however, we expect levels of prepayments to increase in the next quarter. Our accounts payables were settled as a result of sales discounts granted for early payment. The majority of such payables relate to costs incurred for construction of our new facilities. Investing Activities Net Cash consumed by investing activities in 2007 was $ 1,591,202 which was used to purchase office equipment for our branch offices. In 2006, deposits were made on the land we leased in September of 2004 for which our President provided the necessary funding. Financing Activities Net Cash provided by financing activities in 2007 was $ 3,105,486, the result of shareholder loans provided by Mr. Guo consisting of $ 651,884 and proceeds we received from the sale of our common stock. Please refer to Part II, Item 2. Unregistered Sales of Equity Securities and Use of Proceeds below. The remaining balance consists of repayments under our bank credit facility and the related recovery of funds set aside to collateralize that facility. Factors That May Affect Our Future Results and the Trading Price of Our Common Stock An investment in shares of our common stock involves a high degree of risk. You should consider carefully the following information about these risks, together with other information contained in this report and our other filings with the Securities and Exchange Commission before you decide to buy our stock. If any of the following risks actually occur, our business, financial condition and prospects would likely suffer. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our operations. Broker-dealers may be discouraged from effecting transactions in our shares because they are considered penny stocks and are subject to the penny stock rules. - 20 - Rules 15g-1 through 15g-9 promulgated under the Securities Exchange Act of 1934 (the  Securities Exchange Act ) impose sales practice and disclosure requirements on NASD broker-dealers who make a market in  penny stocks . A penny stock generally includes any non-NASDAQ equity security that has a market price of less than $5.00 per share. Under the penny stock regulations, a broker-dealer selling penny stock to anyone other than an established customer or  accredited investor  (generally, an individual with net worth in excess of $1,000,000 or an annual income exceeding $200,000, or $300,000 together with his or her spouse) must make a special suitability determination for the purchaser and must receive the purchasers written consent to the transaction prior to sale, unless the broker-dealer or the transaction is otherwise exempt. In addition, the penny stock regulations require the broker-dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt. A broker-dealer is also required to disclose commissions payable to the broker-dealer and the registered representative and current quotations for the securities. Finally, a broker-dealer is required to send monthly statements disclosing recent price information with respect to the penny stock held in a customers account and information with respect to the limited market in penny stocks. Our stock is substantially controlled by directors, officers and principal shareholders for the foreseeable future and as a result, will be able to control our overall direction. Our insiders, being the directors, officers and principal shareholders, own an aggregate of approximately 57.3% of our outstanding shares. As a result, the insiders will be able to control the outcome of all matters requiring stockholder approval and will be able to elect all of our directors. Such control, which may have the effect of delaying, deferring or preventing a change of control, is likely to continue for the foreseeable future and significantly diminishes control and influence which future stockholders may have in AEPI. Item 3. CONTROLS AND PROCEDURES (A) Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of the Companys Chief Executive Officer/Chief Accounting Officer of the effectiveness of the design and operation of the Companys disclosure controls and procedures. The Companys disclosure controls and procedures are designed to provide a reasonable level of assurance of achieving the Companys disclosure control objectives. The Companys Chief Executive Officer/Chief Accounting Officer has concluded that the Companys disclosure controls and procedures are, in fact, effective at this reasonable assurance level as of the period covered. In addition, the Company reviewed its internal controls, and there have been no significant changes in its internal controls or in other factors that could significantly affect those controls subsequent to the date of their last evaluation or from the end of the reporting period to the date of this Form 10-QSB. (B) Changes in Internal Controls Over Financial Reporting In connection with the evaluation of the Companys internal controls during the Companys second fiscal quarter ended June 30, 2007, the Companys Chief Executive Officer/Chief Accounting Officer has determined that there are no changes to the Companys internal controls over financial reporting that has materially affected, or is reasonably likely to materially affect, the Companys internal controls over financial reporting. - 21 - PART II. OTHER INFORMATION Item 1. Legal Proceedings None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds During the year ended December 31, 2006 On December 21, 2006, we approved a stock split wherein the number of authorized common stock with a par value $0.001 was to be increased on a two for one basis. The total authorized capital increased from 75,000,000 to 150,000,000. Accordingly, the number of issued common stock increased from 24,000,000 to 48,000,000. The Company also approved the establishment of a new class of preferred shares with a $ 0.001 par value with an authorized capital of 5,000,000 preferred shares. On December 22, 2006, 5,000,000 shares of preferred stock, par value $0.001, were allotted and issued to our President, Yulong Guo for repayment of shareholder loans. A further 2,500,000 shares of common stock were allotted and issued to Yulong Guo and 500,000 shares issued to Xiaoling Chen. These shares were issued for repayment of shareholder loans. During the 2 nd quarter ended June 30, 2007 On June 1, 2007, we entered into a Share Subscription Agreement (the  Agreement ) with Century International Group Inc. (herein referred to as  Century ) to purchase 872,447 shares of our shares for a price of $ 3.00 per share for total proceeds of $ 2,617,343. The shares were allotted and issued on June 1, 2007. Century is a Belize company 100% owned by Liping Zheng, a minority shareholder holding less than 5% of our outstanding capital. The Agreement was therefore a non arms length transaction. Mr. Zheng remains a minority shareholder through his indirect ownership of the 872,447 shares through Century and in addition to his direct ownership of his shareholdings of the Company. A finders fee of 10% of the Shares purchased by Century, or 87,246, was issued to Port Mercantile Capital Inc., (herein referred to as  PMC ). PMC was a minority shareholder holding less than 5% of the outstanding capital of the Registrant prior to the Registrant entering into the Agreement with Century. PMC remains a minority shareholder subsequent to the Agreement. As a result of the aforesaid share issuances, the issued and outstanding share capital of the Company is now 51,959,692 common shares (51,000,000+872,447+87,245) and 5,000,000 shares of preferred stock. The offer and sale of the shares were exempt from registration pursuant to section 4(2) of the Securities Act, Rule 701 and Rule 506 of Regulation D promulgated thereunder. We limited the manner of the offering and provided disclosure regarding the offering and our company to the stockholders. Both of the stockholders are our officers and directors. We believe that these sales were also exempt under Regulation S under the Securities Act, as such sales were made in offshore transactions to a non-U.S. persons. All of our authorized common shares are of the same class and, once issued, rank equally as to dividends, voting powers, and participation in assets. Holders of shares are entitled to one vote for each share held of record on all matters to be acted upon by the shareholders. All of our authorized preferred shares are of the same class and once issued, are restricted from being publicly traded, have no dividend rights and are not entitled to the participation in assets in the event of dissolution of the Company. Preferred shares are entitled to 100 votes per share. - 22 - Dividends may be declared from time to time by the Board of Directors, in its discretion, out of funds legally available. However, our present intention is not to pay any cash dividends to holders of shares but to reinvest earnings, if any. In the event of our liquidation, dissolution or winding up the holders of shares are entitled to share pro-rata in all assets remaining after payment of liabilities. Our common and preferred shares have no pre-emptive, conversion or other subscription rights. There are no redemption or sinking fund provisions applicable to the shares. Our articles and by-laws do not contain any provisions that would delay, defer or prevent our change in control. Item 3. Defaults Upon Senior Securities: None Item 4. Submission of Matters to a Vote of Security Holders: None Item 5. Other Information: None Item 6. A) Exhibits Exhibit Number Description 3.1 Certificate of Incorporation, dated August 30, 2002-Berita International Corporation 3.2 Certificate of Incorporation, dated December 24, 2003-Keiji International Group Inc. 3.3 Certificate of Incorporation, dated September 30, 2004-Asia Electrical Power International Group Inc. 3.4 Articles of Incorporation, dated August 26, 2002-Berita International Corporation 3.5 Certificate Amending Articles of Incorporation dated December 24, 2003 changing our name to  Keiji International Group Inc.  3.6 Certificate Amending Articles of Incorporation dated September 30, 2004 changing our name to  Asia Electrical Power International Group Inc.  3.7 Bylaws, effective September 3, 2002 31.1 CEO Section 302 Certification 31.2 CAO Section 302 Certification 32.1 CEO Section 906 Certification 32.2 CAO Section 906 Certification (1) Incorporated by reference from our Form SB-2 that was originally filed with the SEC on October 29, 2004. - 23 - B) Reports on Form 8-K During the 1 st quarter ended March 31, 2007 · Form 8-K Filed on January 8, 2007 reporting the following items: Item 3.02: Unregistered Sales of Equity Securities Item 3.03: Material Modifications to Rights of Security Holders Item 5.02: Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Item 5.03: Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Item 9.01: Financial Statements and Exhibits · Form 8K/A was filed on January 29, 2007 to correct errors on Form 8K filed on January 8, 2007. During the 2 nd quarter ended June 30, 2007 · Form 8K filed on May 30, 2007 reporting the following items: Item 8.01: Other events  Approval of the 2007 Stock Option Plan Item 9.01: Financial statements and Exhibits · Form 8K filed on June 4, 2007 reporting the following items: Item 5.02: Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers  Appointment of 2 directors, Dudley Delapenha and Locksley Samuels - 24 - SIGNATURES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Quarterly Report to be signed on its behalf by the undersigned thereunto duly authorized. ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. Date: July 7, 2008 /s/ Yulong Guo By: Yulong Guo President, Chief Executive Officer and Director /s/ Xiaoling Chen By: Xiaoling Chen Secretary, Chief Accounting Officer - 25 -
